     Case 1:19-cv-02364 Document 1 Filed 08/19/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00397-MSK-STV

RITA BALDERES,

        Plaintiff,

v.

UNIVERSITY OF NORTHERN COLORADO,

        Defendant.

                      DEFENDANT’S NOTICE OF REMOVAL

        Defendant, the Board of Trustees for the University of Northern Colorado

(“UNC” or “Defendant”) (improperly denominated as “University of Northern

Colorado” in Plaintiff’s Complaint), by and through its counsel, the Colorado

Attorney General, respectfully submits this Notice of Removal. In support,

Defendant states as follows:



        1.     Plaintiff originally filed the above-entitled state court action in the

State of Colorado, Weld County District Court, bearing the case number

2019CV30490. Plaintiff Rita Balderes claims that Defendant violated the Fair

Labor Standards Act (the “FLSA”), 29 U.S.C. § 203 et seq. and seeks relief through

29 U.S.C. §216(b) of the FLSA. (See Complaint, Exhibit A-1.)

        2.     This Court has jurisdiction over Plaintiff’s lawsuit pursuant to Federal

Question Jurisdiction, 28 U.S.C. §1331, which specifies that the federal district
   Case 1:19-cv-02364 Document 1 Filed 08/19/19 USDC Colorado Page 2 of 3




courts “shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” The action may, therefore, be

removed to this Court pursuant to 28 U.S.C. §1441(a).

      3.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders either served upon the defendants or filed in state court are attached as

Exhibit A-1 to A-7.

      4.     Pursuant to 28 U.S.C. § 1446(d), notice is contemporaneously provided

to adverse parties and the state court by filing a copy of this notice in the state court

action.

      5.     Pursuant to D.C.COLO.LCivR 81.1(b), a copy of the state court’s

register of actions is attached as Exhibit B. The state court has not set any

hearings as of the filing of this Notice of Removal.

      6.     Defendant affirmatively states that this Removal is not a waiver of its

sovereign immunity from liability.

      WHEREFORE, Defendants respectfully submit this Notice of Removal and

request this Court exercise jurisdiction over this matter pursuant to 28 U.S.C. §

1441(a).

      Respectfully submitted this August 19, 2019.


                                         PHILIP J. WEISER
                                         Attorney General

                                         s/ Jacob W. Paul
                                         JACOB W. PAUL
                                         Assistant Attorney General
                                         Civil Litigation & Employment Section


                                            2
  Case 1:19-cv-02364 Document 1 Filed 08/19/19 USDC Colorado Page 3 of 3




                                        Attorneys for Defendant
                                        1300 Broadway, Tenth Floor
                                        Denver, CO 80203
                                        Telephone: (720) 508-6595
                                        FAX: (720) 508-6032
                                        E-Mail: Jacob.paul@coag.gov
                                         *Counsel of Record



                           CERTIFICATE OF SERVICE

      I certify that I served the foregoing DEFENDANT’S NOTICE OF REMOVAL
upon all parties herein by e-filing with the CM/ECF system maintained by the court or
by depositing copies of same in the United States mail, first-class postage prepaid, at
Denver, Colorado, this 19th day of August, 2019, addressed as follows:


      David Lichtenstein
      Matt Molinaro
      Law Office of David Lichtenstein, LLC
      1556 Williams St., Suite 100
      Denver, CO 80218
      dave@lichtensteinlaw.com
      matt@lichtensteinlaw.com
      Attorneys for Plaintiff


                                         s/Sally Ott




                                          3
